Citation Nr: 1713610	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  13-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected allergic rhinitis and sinusitis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to February 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

The Veteran requested a Travel Board hearing before a Veterans Law Judge.  However, the Veteran did not report for the hearing, provide an explanation for failing to report for the hearing, or request the hearing to be rescheduled.  As such, good cause does not exist for failing to appear, and the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.700 (2016).  

This matter was remanded by the Board in September 2015 and April 2016 for further development.  After further development, this matter is ready for adjudication.


FINDING OF FACT

The Veteran's sleep apnea was not shown in service or for many years thereafter, is not related to an event in service or to a service-connected disability, and not aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for sleep apnea, which he asserts is related to, and or aggravated by, his service-connected allergic rhinitis and sinusitis.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, as the Veteran has not been diagnosed with one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) is not warranted.  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

In this case, after a review of the evidence of record, the Board determines that service connection is not warranted.  

The Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to sleep apnea while in service.  Significantly, the Veteran's separation physical examination fails to document any complaints of, or observed symptoms related sleep apnea or any other chronic sleep complaints.  

In fact, the post-service evidence does not reflect symptoms related to sleep apnea until 2007 - 13 years after he left service.  Further, he was not diagnosed with sleep apnea until April 2009, after a sleep study was performed.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his sleep apnea is related to service.

The Board has considered the statements from the Veteran, and his family and friends, that he experienced symptoms related to sleep apnea during active duty.  In this regard, while Veteran is competent to discuss the nature of some disorders given his medical training, he is not competent diagnose a disorder such as sleep apnea, as this requires special testing.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  However, the Board determines that the Veteran's reported history of continued symptomatology since active service is not credible.  In addition to the fact that the Veteran's symptoms of sleep apnea were not documented in his service treatment records, his statements are also contradicted by his service treatment records where he denied any symptoms related to sleep apnea.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Moreover, the Board notes that the Veteran submitted claims for other disorders prior to claiming the issue on appeal.  Had the Veteran been experiencing sleep apnea since service, it is intuitive that he would have submitted a claim for sleep apnea at that time.  Therefore, continuity is not established based on the clinical evidence of record. 

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty service.  

The Board notes that the Veteran submitted medical journal articles and literature evidencing the nexus between the Veteran's service-connected allergic rhinitis/sinusitis and his sleep apnea.  The literature was based on medical research, which in pertinent part, indicates that allergic rhinitis is rarely found in isolation, and that sleep apnea is a common complication.  Further, the medical literature reports that the vast majority of patients with rhinitis develop sleep disturbances, including sleep apnea.  Additionally, the medical literature documents the aggravating effects of allergic rhinitis which promote or exacerbate obstructive sleep apnea.  

However, the Veteran was afforded multiple VA examinations which report that the Veteran's sleep apnea was not related to active service or his service-connected disabilities.  At a VA examination in August 2007, after a detailed examination and review of the Veteran's service treatment records and medical history, the examiners did not report a diagnosis of sleep apnea or symptoms related thereto.

At a VA examination in September 2009, the VA examiner performed a detailed examination and review of the Veteran's service treatment records and medical history, and opined that the Veteran's sleep apnea was less likely than not related to active service or secondary to his service connected disabilities.  Instead, the examiner stated that his sleep apnea was more likely than not secondary to a very narrow passage between the soft passage between the soft palate and the tongue.  Moreover, the examiner also noted that the Veteran was obese with a body mass index (BMI) of 35.6 and a significant family history of snoring, both of which the Board may infer are factors contributing to sleep apnea.  

In November 2015, a VA examiner opined that the Veteran's sleep apnea was less likely than not related to active service and/or related to a service-connected disability.  Further, he indicated that the Veteran's service-connected disabilities do not aggravate the Veteran's sleep apnea.  In support, the examiner indicated that the Veteran was obese, diabetic type II, and has a very narrow passage between his soft palate and tongue.  

At a VA examination in July 2016, the examiner performed a detailed examination and review of the service treatment records, medical history, and medical literature submitted by the Veteran.  The examiner opined that it was less likely than not that the Veteran's sleep apnea was related to service and/or his service connected disabilities.  In support, the examiner noted that there were no indications of sleep apnea in service or for many years thereafter.  Further, she reported that the Veteran was obese with a narrow airway passage.  With respect to the medical literature provided by the Veteran, the examiner opined that while there is a relationship between allergic rhinitis and sleep apnea - as allergic rhinitis can be a risk factor for sleep apnea - "there is no nexus of causation found between sleep apnea and allergic rhinitis in the medical literature."  Additionally, the examiner stated that the Veteran's nasal disabilities do not permanently  aggravate sleep apnea as nasal symptoms resolve with proper treatment and CPAP systems can bypass symptoms related to nasal congestion.  

When weighing the evidence as a whole, the Board affords greater weight to the opinions of the VA examiners over the general medical literature provided by the Veteran.  In this regard, the Board is persuaded by the VA examiners' logic that the Veteran's sleep apnea was a result of his weight gain and the obstruction to his tongue and pharynx that developed after active service, and that the Veteran's service-connected disabilities did not aggravate his sleep apnea.  Further, the VA examiners' opinions were based on a full review of the claims file and examination of the Veteran, while the medical literature is not specific to the Veteran and his medical condition. 

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his sleep apnea to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of his sleep apnea.  See Jandreau, 492 F.3d at 1377, n.4.  Because sleep apnea is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's sleep apnea are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

The Board finds that all necessary assistance has been provided to the Veteran.  Indeed, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in September 2015 and April 2016, to obtain a new VA examination and opinion, respectively, as well as any relevant and outstanding VA and private treatment records.  Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA and private treatment records have been obtained.  Moreover, the Veteran was provided with VA examinations in November 2015 and July 2016.  The Board finds that the examination is adequate to adjudicate the claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Board in its April 2016 remand instructions requested an opinion from a physician, the Board finds that there is no evidence that the medical examiner who provided the opinion was not competent or qualified to render a medical opinion in this case.  Therefore, the Board finds that all necessary assistance has been provided to the Veteran and the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  



ORDER

Service connection for sleep apnea, to include as secondary to service-connected allergic rhinitis and sinusitis is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


